             Case 1:99-cr-01048-DC Document 253 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                     - against -                            :                 ORDER

JAIME GOMEZ,                                                :                 99-CR-1048-2 (DC)
                                                                              16-CV-5584 (DC)
                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On November 16, 2020, I ordered the Government to respond to
Defendant Jaime Gomez's 28 U.S.C. § 2255 motion by December 10, 2020, and for
Gomez to reply by January 4, 2021. Dkt. No. 227. The Government submitted its
opposition, but Gomez has not submitted a reply. Instead, Gomez filed two requests to
extend the deadline to file his reply. Dkt. Nos. 242, 243. On January 29, 2021, I granted
Gomez's application and extended the deadline for his reply until February 26, 2021.
Dkt. No. 244. But on February 3, 2021, I received another request from Gomez, which
pre-dated my February 3 order, seeking an indefinite extension. Accordingly, it is
HEREBY ORDERED that the deadline for Gomez's reply is extended to June 4, 2021.
No further extensions will be granted. If Gomez does not submit a reply by then, the
Court will rule on the motion based on the existing record. The Clerk of Court is
directed to mail a copy of this Order to Gomez and to the Government at the addresses
listed below.

Dated:              New York, New York
                    April 7, 2021
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 1:99-cr-01048-DC Document 253 Filed 04/07/21 Page 2 of 2




To:   Jaime Gomez
      48323-054
      Federal Correctional Institution Ray Brook
      PO Box 900
      Ray Brook, New York 12977

      Thomas S. Burnett, Esq.
      United States Attorney's Office, SDNY
      One Saint Andrew's Plaza
      New York, NY 10007




                                          2
